 

. n le Colorado Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

 

WARNER RECORDS INC. (f/k/a/ Warner
Bros. Records, Inc.), ef al.,

Plaintiffs,
v.
CHARTER COMMUNICATIONS, INC.,

Defendant.

 

Case No. 19-cv-00874-RBJ-MEH

ORDER AMENDING THE COURT’S ORDER PURSUANT TO
FEDERAL RULE OF EVIDENCE 502(d)

THIS COURT, having reviewed and considered Defendant’s Motion To Amend The

Court’s Order Pursuant To Federal Rule Of Evidence 502(d), hereby GRANTS the Motion,

AMENDS its existing Order (Dkt. 321), and now ORDERS as follows:

Therefore, the Motion for Entry of an Order [filed November 4, 2020; ECF 283]

is granted to the extent that Defendant shall produce documents it has previously

withheld as privileged, as requested in the Motion. Such production by itself shall

not waive attorney/client or attorney work product privilege that otherwise applies

to the produced documents, in this case or any other federal or state proceeding.

Similarly, any testimony regarding documents produced pursuant to this Order, or

testimony by Charter as it relates to “Plaintiffs” Notice of 30(b)(6) Deposition on

Spoliation Topics to Defendant Charter Communications, Inc.,” subject to

~ Charter’s Objections & Responses (collectively “Notice”), shall not by itself

constitute a waiver of the attorney/client privilege or attorney work product

protection in this case or any other federal or state proceeding. Notwithstanding

 
 

: V - - ocument 435 Filed 04/07/21 USDC Colorado Page 2 of 2

the foregoing, Charter shall retain the right to object at deposition to testimony on
the basis of attorney/client privilege and work product protection, and Plaintiffs
shall retain the right to challenge at deposition or thereafter the assertion of any
claim of attorney/client or work product protection regarding testimony relating to
the Notice. The Court advises Defendant to cast a wide net, and be as aggressive
as possible, in producing such documents from its privilege log. This Order is not
intended as a determination that any documents Defendant produces are in fact
privileged. Plaintiffs retain all arguments that Defendant has inappropriately

designated a document as privileged.

SO ORDERED this 7th day of April, 2021

sul hg,

Michael E. Hegarty

United States Magistrate Judge

 
